         Case 1:20-bk-11006-VK Doc 115 Filed 07/25/20 Entered 07/25/20 21:22:06                                               Desc
                             Imaged Certificate of Notice Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 20-11006-VK
Lev Investments, LLC                                                                                       Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-1                  User: admin                        Page 1 of 2                          Date Rcvd: Jul 23, 2020
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 25, 2020.
db             +Lev Investments, LLC,   13854 Albers Street,   Sherman Oaks, CA 91401-5811

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 25, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 23, 2020 at the address(es) listed below:
              Caroline Renee Djang (TR)    caroline.djang@bbklaw.com,
               C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
              David A Tilem    on behalf of Interested Party    Courtesy NEF davidtilem@tilemlaw.com,
               DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau
               @tilemlaw.com
              David A Tilem    on behalf of Interested Party David Tilem davidtilem@tilemlaw.com,
               DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau
               @tilemlaw.com
              David B Golubchik    on behalf of Debtor    Lev Investments, LLC dbg@lnbyb.com, stephanie@lnbyb.com
              David B Golubchik    on behalf of Defendant    Lev Investments, LLC dbg@lnbyb.com,
               stephanie@lnbyb.com
              James R Felton    on behalf of Interested Party    Courtesy NEF jfelton@gblawllp.com,
               nknadjian@gblawllp.com
              John Burgee     on behalf of Defendant MICHAEL LEIZEROVITZ jburgee@bandalaw.net
              John Burgee     on behalf of Interested Party    Courtesy NEF jburgee@bandalaw.net
              John Burgee     on behalf of Cross-Claimant Michael Leizerovitz jburgee@bandalaw.net
              John Burgee     on behalf of Defendant    SENSIBLE CONSULTING AND MANAGEMENT, INC.
               jburgee@bandalaw.net
              John Burgee     on behalf of Defendant RUVIN FEYGENBERG jburgee@bandalaw.net
              Juliet Y Oh    on behalf of Debtor    Lev Investments, LLC jyo@lnbrb.com, jyo@lnbrb.com
              Juliet Y Oh    on behalf of Defendant    Lev Investments, LLC jyo@lnbrb.com, jyo@lnbrb.com
              Katherine Bunker     on behalf of U.S. Trustee    United States Trustee (SV) kate.bunker@usdoj.gov
              Lisa D Angelo    on behalf of Creditor    Lisitsa Law, Inc. langelo@murchisonlaw.com,
               cthomas@murchisonlaw.com
              Lisa D Angelo    on behalf of Cross Defendant Lisa Lisitsa langelo@murchisonlaw.com,
               cthomas@murchisonlaw.com
              Lisa D Angelo    on behalf of Creditor Gina Lisitsa langelo@murchisonlaw.com,
               cthomas@murchisonlaw.com
              Lisa D Angelo    on behalf of Cross Defendant    Lisitsa Law, Inc. langelo@murchisonlaw.com,
               cthomas@murchisonlaw.com
              Michael Shemtoub     on behalf of Creditor Thomas D Sands michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Interested Party Mariya Ayzenberg michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Plaintiff MARIYA AYZENBERG michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Plaintiff    FR LLC michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Interested Party Mikhail Kemel michael@lexingtonlg.com
              Thomas D Sands    on behalf of Interested Party Mikhail Kemel thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
              Thomas D Sands    on behalf of Creditor Thomas D Sands thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
              Thomas D Sands    on behalf of Interested Party    Courtesy NEF thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
       Case 1:20-bk-11006-VK Doc 115 Filed 07/25/20 Entered 07/25/20 21:22:06                     Desc
                           Imaged Certificate of Notice Page 2 of 4


District/off: 0973-1         User: admin                 Page 2 of 2                  Date Rcvd: Jul 23, 2020
                             Form ID: pdf042             Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Thomas D Sands   on behalf of Interested Party Mariya Ayzenberg thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
              United States Trustee (SV)   ustpregion16.wh.ecf@usdoj.gov
                                                                                            TOTAL: 28
 Case 1:20-bk-11006-VK Doc 115 Filed 07/25/20 Entered 07/25/20 21:22:06                             Desc
                     Imaged Certificate of Notice Page 3 of 4


1
2
                                                                          FILED & ENTERED
3
4                                                                               JUL 23 2020
5
                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                           Central District of California
6                                                                          BY Bever      DEPUTY CLERK


7
8
                              UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                 SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                           Case No.: 1:20-bk-11006-VK
14   Lev Investments, LLC,                            CHAPTER 11
15                                                    ORDER DENYING EMERGENCY MOTION
                                                      TO ADVANCE HEARING ON MOTION TO
16
                                                      ',648$/,)<'(%725¶6352326('
17                                                    COUNSEL
                                     Debtor.
18
19
20
              2Q-XQH/HY,QYHVWPHQWV//& ³'HEWRU´ ILOHGDYROXQWDU\FKDSWHUFDVH2Q
21
     June 10, 2020, Debtor filed an application to employ Levene, Neale, Bender, Yoo & Brill L.L.P.
22
     ³/1%<%´ DVJHQHUDOEDQNUXSWF\FRXQVHO WKH³$SSOLFDWLRQWR(PSOR\´ >GRF@2Q-XQH
23
     26, 2020, Mike Kemel and Mariya Ayzenberg filed a motion to disqualify LNBYB as counsel to
24
     'HEWRU WKH³0RWLRQWR'LVTXDOLI\´ >GRF@7KHVHLQGLYLGXals, as well as The Sands Law
25
     Group, APLC, also opposed the Application to Employ [docs. 28, 57]. On June 30, 2020,
26
     Debtor filed an opposition to the Motion to Disqualify and requested an opportunity to cross-
27
     examine the declarants to the Motion to Disqualify [doc. 71].
28




                                                    -1-
 Case 1:20-bk-11006-VK Doc 115 Filed 07/25/20 Entered 07/25/20 21:22:06                          Desc
                     Imaged Certificate of Notice Page 4 of 4


1           On July 16, 2020, the parties appeared for a hearing on the Application to Employ. At
2    that time, the Court continued the hearing on the Application to Employ to 1:30 p.m. on August
3    27, 2020. At that time, the Court set the Motion to Disqualify for hearing at the same time and
4    date. The Court also set briefing and discovery deadlines in connection with the hearing on the
5    Motion to Disqualify. No parties objected to that schedule, at that time.
6           On July 22, 2020, Mr. Kemel and Ms. Ayzenberg filed an emergency motion to advance
7    WKHKHDULQJRQWKH0RWLRQWR'LVTXDOLI\ WKH³0RWLRQWR$GYDQFH´ >GRF@+DYLQJUHYLHZHG
8    the Motion to Disqualify, the Application to Employ, the Motion to Advance and good cause
9    appearing, it is hereby
10          ORDERED, that the Motion to Advance is denied.
11                                                  ###
12
13
14
15
16
17
18
19
20
21
22
23
24
           Date: July 23, 2020
25
26
27
28




                                                     -2-
